DETAILED ACTION
This action is in response to the original filing dated 13 July 2020, which is a continuation of U.S. non-provisional application 16/164500, dated 18 October 2018.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,747,556. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims listed above of the instant application are anticipated by or are obvious variants of the identified claims of the reference patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US 2017/0192827 A1) in view of Lam et al. (US 2017/0315789 A1).

As for independent claim 1, Ghafourifar
at least one processor and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: [(e.g. see Ghafourifar paragraph 0027) ”System unit 205 may be programmed to perform methods in accordance with this disclosure. System unit 205 comprises one or more processing units, input-output (I/O) bus 225 and memory 215. Access to memory 215 can be accomplished using the communication bus 225. Processing unit 210 may include any programmable controller device”].
receiving a registration request, the registration request including one or more application programming interfaces (APIs) [(e.g. see Ghafourifar paragraph 0092) ”An API endpoint for a service provider or smart device is identified in step 902a. In some instances, a user (for example, a developer for the service provider or provider of the smart device 160) may identify an API endpoint by registering a device 160 or service with the universal interaction platform 400. For example, the API analyzer 460 may include a user interface that allows a user to enter the universal resource locator (URL) of the API endpoint”].
scanning the one or more APIs to identify potential events [(e.g. see Ghafourifar paragraphs 0097, 0098) ”The API analyzer 460 parses the API documentation in step 914. The API analyzer 460 may ].
causing a graphical user interface (GUI) to be displayed, the GUI providing a first area in which one or more of the potential events are rendered along with a selectable GUI element for each of the rendered one or more potential events [(e.g. see Ghafourifar paragraphs 0100, 0102) ” The API analyzer 460 may prompt the user to verify the previous determinations in step 920. For example, the API analyzer 460 may display the API endpoints, methods, and parameters identified in step 914 via a graphical user interface and prompt the user ].

Ghafourifar does not specifically teach the GUI further providing a second area in which a user may enter or upload one or more functions to be executed upon triggering of one or more corresponding potential events that have been selected by the user via their corresponding selectable GUI elements.  However, in the same field of invention, Lam teaches:
the GUI further providing a second area in which a user may enter or upload one or more functions to be executed upon triggering of one or more corresponding potential events that have been selected by the user via their corresponding selectable GUI elements [(e.g. see Lam paragraphs 0098, 0099, 0123 and Figs. 12-19 numerals 704, 706) ”metadata analyzer 1102 of FIG. 11 may access the interface definition information defining an API for the workflow step selected in step 1202, which may include metadata defining the input and output parameters of the workflow step … condition workflow step 1306, and first and second action workflow steps 704 and 706. Workflow step 1302 is a "recurrence" step, workflow step 1304 is an "Http" step, first action workflow step 704 is a "send message" step, and second action workflow step 706 is an "insert row" step … In the example of FIGS. 18 and 19, during runtime, an "insert row" operation is performed (upon the "no" condition for condition step 1306 of FIG. 14), which inserts the parameter values entered in either ].
Therefore, considering the teachings of Ghafourifar and Lam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the GUI further providing a second area in which a user may enter or upload one or more functions to be executed upon triggering of one or more corresponding potential events that have been selected by the user via their corresponding selectable GUI elements, as taught by Lam, to the teachings of Ghafourifar because it enables easier development of user applications without having to be expert programmers (e.g. see Lam paragraph 0045).

As for dependent claim 2, Ghafourifar and Lam teach the system as described in claim 1, but Ghafourifar does not specifically teach storing the one or more functions in a file system.  However, Lam teaches:
storing the one or more functions in a file system [(e.g. see Lam paragraph 0151) ”a workflow can be generated by a developer as described above, by inserting and interconnecting workflow steps in the workflow, and saving the workflow. In an embodiment, a saved workflow may be saved to workflow library 118 or another location (e.g., a personal folder of the developer) as workflow logic 120, which may include workflow definition information 316 and interface definition information 318 as a pair of files”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Ghafourifar and Lam teach the system as described in claim 1, but Ghafourifar does not specifically teach wherein the one or more functions are written in a scripting language.  However, Lam teaches:
wherein the one or more functions are written in a scripting language [(e.g. see Lam paragraph 0099) ”interface definition information is accessed for metadata defining an API associated with the workflow step. As described above, each workflow step stored in workflow library 118 has corresponding workflow definition information and interface definition information, which may have the form of a pair of files (e.g., a JSON file and a Swagger file, respectively). In an embodiment, metadata analyzer 1102 of FIG. 11 may access the interface definition information defining an API for the workflow step selected in step 1202, which may include metadata defining the input and output parameters of the workflow step”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Ghafourifar and Lam teach the system as described in claim 1, but Ghafourifar does not specifically teach wherein the selectable GUI element is a button.  However, Lam teaches:
wherein the selectable GUI element is a button [(e.g. see Lam paragraph 0070) ”Add interface 504 (e.g., a button or other GUI control) ].
The motivation to combine is the same as that used for claim 1.

As for independent claim 8, Ghafourifar and Lam teach a method.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Ghafourifar and Lam teach the method as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 10, Ghafourifar and Lam teach the method as described in claim 8; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 13, Ghafourifar and Lam teach the method as described in claim 8; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for independent claim 15, Ghafourifar and Lam teach a non-transitory machine-readable medium.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Ghafourifar and Lam teach the medium as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 17, Ghafourifar and Lam teach the medium as described in claim 15; further, claim 17 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 20, Ghafourifar and Lam teach the medium as described in claim 15; further, claim 20 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US 2017/0192827 A1) in view of Lam et al. (US 2017/0315789 A1), as applied to claim 2 above, and further in view of Johnston et al. (US 10,282,689).

As for dependent claim 4, Ghafourifar and Lam teach the system as described in claim 2, but do not specifically teach the following limitations.  However, in the same field of invention, Johnston teaches:
receiving an indication of a first triggered event, the indication including an identification of the user [(e.g. see Johnston col 6 lines 27-30, col 21 lines 24-27) ].
in response to the receiving of the indication of the first triggered event, placing the indication of the first triggered event in a queue [(e.g. see Johnston col 15 lines 3-6) ”an event monitoring service may add the event to a message queue from which the event monitoring service, a messaging service or the component reads”].
periodically polling the queue for indications of events [(e.g. see Johnston col  and Fig. 5) ”The routine continues to block 595 to determine whether to continue, such as until an explicit indication to terminate is received. If it is determined to continue, the routine continues to block 505”].
in response to the polling of the queue, using a resolver to identify a function, corresponding to the first triggered event and to the user, stored in the file system and causing execution of the function corresponding to the first triggered event and to the user [(e.g. see Johnston col 21 lines 25-39) ”block 525 to determine if one or more stored event subscriptions are a match for the received event (e.g., by determining whether an event path matches a path specified in an event subscription and whether any filter criteria are ].
Therefore, considering the teachings of Ghafourifar, Lam and Johnston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above identified limitations, as taught by Johnston, to the teachings of Ghafourifar and Lam because it makes it easier for the user to manage and analyze data even from disparate locations (e.g. see Johnston col 1 lines 5-15).

As for dependent claim 5, Ghafourifar, Lam and Johnston teach the system as described in claim 4, but Ghafourifar and Lam do not specifically teach wherein the queue is implemented as part of an in-memory persistence environment.  However, Johnston teaches:
wherein the queue is implemented as part of an in-memory persistence environment [(e.g. see Johnston col 15 lines 3-6, col 18 lines 25-29) ”an event monitoring service may add the event to a message queue from which the event monitoring service, a messaging ].
The motivation to combine is the same as that used for claim 4.

As for dependent claim 11, Ghafourifar and Lam teach the method as described in claim 9; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 12, Ghafourifar, Lam and Johnston teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 18, Ghafourifar and Lam teach the medium as described in claim 16; further, claim 18 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 19, Ghafourifar, Lam and Johnston teach the medium as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US 2017/0192827 A1) in view of Lam et al. (US 2017/0315789 A1), as applied to claim 1 above, and further in view of Hui (US 2006/0061597 A1).

As for dependent claim 7, Ghafourifar and Lam teach the system as described in claim 1, but do not specifically teach wherein the selectable GUI element is at least partially transparent and is rendered over a corresponding potential event in the first area.  However, in the same field of invention, Hui teaches:
wherein the selectable GUI element is at least partially transparent and is rendered over a corresponding potential event in the first area [(e.g. see Hui paragraph 0009 and Fig. 2A) ”The additional content, which may be selected from various types of available additional content, is presented on a display so that the content or any background or border around the content is at least partially visually transparent as well as functionally transparent. Thus, when this additional visual content is presented on the display, a user can at least partially see through the additional content to the content that already was presented on the display, even when the additional content is positioned on top of the content that was already presented on the display”].
Therefore, considering the teachings of Ghafourifar, Lam and Hui, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the selectable GUI element is at least partially 

As for dependent claim 14, Ghafourifar and Lam teach the method as described in claim 8; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2022/0012111 A1 issued to Caldato et al. on 13 January 2022.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. establishing an API registry and listing associated functions).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174